ANDERSON, District Judge
(after stating the facts as above). Plaintiffs have assigned numerous errors, but no assignment raising any question of fact is pressed here. Indeed, counsel for plaintiffs in their brief say:
“There is no real conflict in the evidence. The material facts are all conceded, and the question here is one of law.”
Not only is the evidence sufficient to sustain the findings of the trial court; it conclusively establishes them. Neither is there any available question of law raised upon this record. One of the material averments of the declaration is that plaintiffs “purchased exclusively from the defendant all the glucose and grape sugar required by them in the conduct of their business during the year 1908,” and “fully complied with the terms of said written proposition.” The court found that plaintiffs did not comply with the terms of the contract, and that what they claimed to be compliance was a mere subterfuge. The court, having properly found that plaintiffs had failed to perform the contract on their part, was bound to follow that finding with a judgment for defendant.
There is no error in the record, and the judgment is affirmed.